            Case 1:20-cv-00727-DAD-EPG Document 4 Filed 06/04/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2799
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                CASE NO. 1:20-CV-00727-DAD-EPG
12                                 Plaintiff,                 ORDER REGARDING CLERK’S
                                                              ISSUANCE OF WARRANT FOR ARREST
13                         v.                                 OF ARTICLES IN REM
14   APPROXIMATELY $42,800.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on May 22, 2020, in the

18 United States District Court for the Eastern District of California, alleging that the Approximately

19 $42,800.00 in U.S. Currency (“defendant currency”) is subject to forfeiture to the United States pursuant

20 to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841, et seq.;

21          And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and

22 the affidavit of Drug Enforcement Administration Task Force Officer Dean Cardinale, there is probable

23 cause to believe that the defendant currency so described constitutes property that is subject to

24 forfeiture for such violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles In

25 Rem exist, pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims

26 and Asset Forfeiture Actions;

27 ///

28 ///

                                                                    Order Regarding Clerk’s Issuance of Warrant
                                                          1         for Arrest of Articles In Rem
           Case 1:20-cv-00727-DAD-EPG Document 4 Filed 06/04/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District

 2 of California, shall issue a Warrant for Arrest of Articles In Rem for the Defendant Currency.

 3
            June 3, 2020
 4 Dated: _________________                                     _________________________________
                                                                SHEILA K. OBERTO
 5                                                              UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  Order Regarding Clerk’s Issuance of Warrant
                                                        2         for Arrest of Articles In Rem
